Gregory, C. J.
This was a suit by Overlay’s administrator against the appellants on a promissory note. The not© was given for the price of wheat purchased by Lighty at the administrator’s sale of the personal property of the deceased. The defense relied on was the breach of an alleged warranty as to the soundness of the wheat. The jury found less than the face of the note, but more than the amount to which the plaintiff was entitled under the evidence, admitting that the alleged warranty was proven. Lighty testified to the warranty. Overlay, the administrator, who made the sale, contradicted him. Some three or four witnesses corroboi’ated Overlay. The jury, under the evidence, could well have found the full amount of the note and interest. That they found less is not a matter of *434which Ligkty can complain. As long as we require all the jury to agree, we must expect compromise verdicts.
M. M. Milford, for appellants.
T. F. Davidson, for appellee.
The judgment is affirmed, with five per cent, damages and costs.